Title: To Benjamin Franklin from Dumas, 31 March 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
La haie 31e. Mars 1780
J’eus la satisfaction, mardi au soir, de voir notre Ami au moment de son arrivée. Il m’a reçu très-cordialement. Je lui avois écrit deux jours auparavant, pour lui demander cet entretien; & je l’avois régalé du Rendez-vous de Salomon chez la Reine de Saba, & de la bile de H [deleted: arris] ce qui lui avoit fait grand plaisir. Je lui communiquai une longue Lettre de Mr. Carmichael, où il entre dans le détail de l’état présent de l’Amérique confédérée, de l’exclusion & chûte entiere des amis du Dr. Berkenhout & de Temple, & de l’adhésion, plus ferme que jamais, du Peuple Américain à l’Alliance avec la France, après quoi je lui parlai de la Lettre interceptée, & de la colere du g—— F—— contre moi. J’ai vu qu’à tout ceci il est parfaitement neutre. Ainsi je continuerai de le voir paisiblement, tant ici qu’à Amstm.; & je serai toujours prêt, quand il y aura quelque chose qui doive être communiqué au g—— F——, ou qui puisse lui faire plaisir personnellement, de le faire, dès que je le trouverai disposé à me bien recevoir.
Quant à la Lettre Déclaratoire que je vous écrivis dernierement, ils n’en savent rien encore ici; & le g—— F—— ne me fait rien dire à ce sujet. Ainsi je ne crois pas qu’on vous parle, Monsieur, de rien de pareil. Lorsque je l’écrivis, j’avois tout le systême nerveux en commotion après les violentes scenes que j’avois soutenues. Je crois m’appercevoir, qu’une grande partie de cette colere est destinée à me prendre par la terreur, connoissant l’impression que cela fait chez moi.
Je viens de voir encore notre Ami, qui est toujours le même pour moi. Lui ayant observé que ce que j’avois écrit en confidence seulement à un Ami, ne pouvoit faire le même tort, au bout du compte, a Mr. G. que les discours du fils de Mr. G———, qui a parlé à tout venant & à moi-même comme un vrai Tory; il m’a dit qu’il l’avoit entendu parler sur le même ton à Heemstede Campagne près de Harlem.
Je desire & redoute, Monsieur, votre Lettre en réponse de mes dernieres. Je sens combien mon imprudence est digne de votre censure; & ce sentiment me poignarde à touts moments, quand je pense qu’elle peut vous occasionner le moindre trouble. Si vous trouvez, avec Mr. De Ch——et Mr. B——, qu’il faille donner quelque satisfaction au frere de Mr. G—— de la Rue Montmartre, je ferai & signerai ce dont vous serez convenu avec ce dernier, que j’aime & honore beaucoup.
Notre Ami m’a assuré qu’il ne se passe, ni ne se passera rien ici, que le Courier, envoyé à Petersbourg, pour savoir si l’Imperatrice veut entrer avec la rep. dans certaines mesures, ne soit de retour.
On dit depuis quelque temps, que Mr. Laurens, ancien President du Congrès, est désigné pour venir ici, d’abord incognito, & qu’il déploiera son caractere quand il en sera temps. J’en serois charmé. Je crois que cela fera un bon effet. Mais il seroit nécessaire que je le visse avant qu’il vît personne, pour lui faire connoître la Carte du Pays. Les uns disent qu’il est parti d’Amérique, & en chemin: les autres, qu’il est déjà en Europe. Notre Ami m’a demandé ce qui en est; comme je l’ignore moi-même, je n’ai pu le satisfaire. Vos avis à cet égard, & vos lumieres, me seroient bien nécessaires, & par conséquent doublement précieuses.
Je suis avec le plus respectueux attachement, Monsieur Votre tres humble & très obeissant serviteur
D


La Lettre interceptée, ne peut être que celle, Monsieur, que j’avois enfermée dans une pour vous. Si vous l’avez reçue, je comprends qui a trouvé quelque moyen de s’en emparer, & de l’apporter lui-même ici au g—— F ——.
J’ai compris clairement par les discours du g—— F—— que Mr. G—— prétend, que mes appointemens ne me sont accordés que sous condition que je les tirerois toujours de lui, de 6 en 6 mois. Mais ma fidélité pour les Etats-unis est, & doit être, indépendante de l’or et des caprices d’autrui.
Passy à S.E. Mr. Franklin
 
Addressed: His Excellency / B. Franklin, Esqr. / Min. Plenipo. of the United States / &c. / Passy./.
Notations in Dumas’ hand: Lettre qui m’a été renvoyée par Mr. B. dans la sienne du 6 Avr. / N.B. Mr F—— n’a pas reçu cette Lre. Elle m’a été renvoyée par Mr B—
